                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION

Turtle Island Foods, SPC, doing business as            )
The Tofurky Company; and                               )
The Good Food Institute, Inc.,                         )
                                                       )
        Plaintiffs,                                    )
                                                       )
v.                                                     )       No. 18-cv-4173
                                                       )
Mark Richardson, in his official capacity as           )
Cole County Prosecuting Attorney and                   )
on behalf of all Missouri Prosecuting Attorneys,       )
                                                       )
        Defendants.                                    )

                            DECLARATION OF JESSIE STEFFAN

I, Jessie Steffan, declare as follows:

     1. I am over the age of 18 and could and would competently testify to the following if called

        to do so. I offer this declaration in support of Plaintiffs’ motion for preliminary

        injunction.

     2. The Missouri House of Representatives uploads audio from some of its legislative

        proceedings on Granicus.com, a digital platform marketed to governments.

     3. On October 30, 2018, I visited

        http://mohouse.granicus.com/MediaPlayer.php?view_id=1&clip_id=742, where the

        Missouri House has uploaded video from the May 17, 2018 floor discussion following

        the Third Reading of Senate Bills 627 and 925 in the House of Representatives, and I

        reviewed parts of that video.

     4. At or around 1:27:49, Rep. Jeff Knight is depicted on that video and states, among other

        things, “all we’re trying to do is basically just protect our meat industry” and “we’re just

        trying to protect our product.”



                                                       Plaintiffs'
         Case 2:18-cv-04173-FJG Document 24-3 Filed 10/30/18 Page 1Exhibit
                                                                   of 2                            3
   5. At or around 1:52:08, Rep. Greg Razer is depicted on that video and states, among other

       things, “We have to protect our cattle industry, our hog farmers, our chicken industry.”

   6. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

       and correct.

Executed this 30th day of October 2018.

                             By: _/s/ Jessie Steffan
                                      Jessie Steffan




                                                      Plaintiffs'
        Case 2:18-cv-04173-FJG Document 24-3 Filed 10/30/18 Page 2Exhibit
                                                                  of 2                            3
